IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,439-01


                 EX PARTE TERRON PENEVRICK MITCHELL, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. F1018049 IN THE 145TH DISTRICT COURT
                          FROM NACOGDOCHES COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and tampering with physical evidence and sentenced to five years’ and thirty-

five years’ imprisonment, respectively.

        Applicant contends that appellate counsel rendered ineffective assistance because counsel

failed to file a motion and affidavit for a free trial transcript after counsel was informed of

Applicant’s inability to pay. We remanded this application to the trial court for findings of fact and

conclusions of law.
                                                                                                     2

       The trial court has determined that appellate counsel’s performance was deficient and that

counsel’s deficient performance prejudiced Applicant. We find that Applicant is entitled to the

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. F1018049 from

the 145th District Court of Nacogdoches County. Applicant is ordered returned to that time at which

he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a

meaningful appeal. Within ten days of the issuance of this opinion, the trial court shall determine

whether Applicant is currently indigent. If Applicant is indigent and wishes to be represented by

counsel, the trial court shall immediately appoint an attorney to represent Applicant on direct appeal.

All time limits shall be calculated as if the sentence had been imposed on the date on which the

mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must

take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 26, 2014
Do not publish